 1   MATTHEW L. JOHNSON, ESQUIRE
     Nevada Bar No. 6004
 2   RUSSELL G. GUBLER, ESQUIRE
     Nevada Bar No. 10889
 3   ASHVEEN S. DHILLON, ESQUIRE
     Nevada Bar No. 14189
 4   JOHNSON & GUBLER, P.C.
     Lakes Business Park
 5   8831 West Sahara Avenue
     Las Vegas, Nevada 89117
 6   Telephone: (702) 471-0065
     Facsimile: (702) 471-0075
 7   rgubler@mjohnsonlaw.com
     Attorneys for JESSICA SHEARER, individually,
 8   and as co-administrator of the Estate of Jill Cote;
     JOIANNE MADRID, individually, and as
 9   co-administrator of the Estate of Jill Cote
10

11                                UNITED STATES DISTRICT COURT
12                                        DISTRICT OF NEVADA
13                                                 *****
14    TALCOTT RESOLUTION LIFE AND ANNUITY Case No. 2:18-cv-01688
      COMPANY
15

16                          Plaintiff
                                                             STIPULATION TO STAY
                                                             LITIGATION PENDING
17    v.                                                     SETTLEMENT CONFERENCE
                                                             /ARBITRATION
18    ESTATE OF JILL COTE, JESSICA SHEARER
19    JOIANNE MADRID AND DAVID COTE

20                        Defendants.

21
      JESSICA SHEARER
22
                        Cross-Claimant
23
      v.
24
      DAVID COTE
25
                       Cross-Defendant.
26

27

28


                                                    Page 1
 1
      DAVID COTE
 2
                         Cross-Claimant
 3
      v.
 4
      JESSICA SHEARER, individually, and as co-
 5    administrator of the Estate of Jill Cote; JOIANNE
      MADRID, individually, and as co-administrator of
 6    the Estate of Jill Cote; DAVID BINDRUP
      LAW FIRM, PLLC; MATTHEW L. JOHNSON &
 7    ASSOCIATES, P.C.; DOES I through X, inclusive;
      and ROES I through X, inclusive.
 8
                         Cross-Defendants.
 9

10
            IT IS HEREBY STIPULATED AND AGREED, by and between JESSICA SHEARER,
11
     JOIANNE MADRID, DAVID COTE, MATTHEW L. JOHNSON & ASSOCIATES, P.C., and
12

13   DAVID BINDRUP LAW FIRM, PLLC (collectively, the “Parties”), by and through their respective

14   counsel, and the Parties hereby jointly move this Court, to stay all proceedings, both P-17-092970-E
15   in the Eighth Judicial District Court of Nevada and Case No. 2:18-cv-01688 in the United States
16
     District Court of Nevada, in order to mediate with an available magistrate judge or private mediator.
17
     More specifically, the Parties stipulate as follows:
18
            All pending pleading deadlines and any and all other deadlines are hereby stayed in both P-
19

20   17-092970-E in the Eighth Judicial District Court of Nevada and Case No. 2:18-cv-01688 in the

21   United State District Court of Nevada, effective immediately. Such stay shall remain in place
22   pending the outcome of the settlement conference/mediation. Such stay shall be lifted upon the
23
     determination of the available mediator/arbitrator/magistrate judge that all legal matters were not
24
     resolved by the parties.
25
            A.      The Parties shall engage in mediation with either an available magistrate judge, a
26

27               mutually agreed private mediator/arbitrator, or through any other program which may be

28               agreed to by the parties as soon as reasonably possible. Jessica Cote, et al. shall pay


                                                     Page 2
 1              eighty percent (80%) of any and all fees and costs associated with the mediation and

 2              David Cote shall pay twenty percent (20%) of any and all fees and costs associated with
 3
                the mediation.
 4
           B.       All Parties shall act in good faith with respect to the agreement as to who shall serve
 5
                as the mediator/arbitrator and scheduling a time to conduct the mediation/arbitration as
 6

 7              soon as reasonably possible.

 8         C.       No discovery, pleadings, rulings of the Court, or any other filings shall occur during

 9              this time period, not limited to but including pleadings which would require any
10
                responsive pleadings from any other party herein.
11
           D.       The David Bindrup Law Firm hereby certifies, through its authorized representative,
12
                Katie Bindrup, Esq., that it currently holds $49, 649.56 of funds belonging to the Estate
13

14              of Jill Cote in its Attorney-Client Trust Account. The David Bindrup Law Firm further

15              certifies through Katie Bindrup, Esq., that it expects to receive $29,274.55 of funds

16              belonging to the Estate of Jill Cote from the Bank of the West, and will make proof of
17
                the receipt of such funds available to David Cote immediately upon receipt. Upon receipt
18
                of the expected $29,274.55 the David Bindrup Law Firm will hold a total of $78,924.11
19
                of funds belonging to the Estate of Jill Cote.
20

21         E.       No distributions or payments shall be made from the Estate of Jill Cote during this

22              time without a Court order or a stipulation and order agreed to by the Parties.

23

24
     ///
25

26
     ///
27

28


                                                     Page 3
 1         F.      If the Parties are unable to resolve this matter, any outstanding discovery, responses,

 2              or pleadings will be due within the longer of 10 days after the parties met for
 3
                mediation/arbitration or the date that the discovery, response, or pleading was originally
 4
                due.
 5
           IT IS SO STIPULATED.
 6

 7         DATED: May 3, 2019.

 8   DAVID BINDRUP LAW FIRM, PLLC                 ANTHONY L. BARNEY LTD.

 9   /s/ Katie Bindrup                            /s/ Zachary D. Holyoak
     _________________________________            _________________________________
10   KATIE BINDRUP (12181)                        ANTHONY L. BARNEY (8366)
     10424 S. Eastern Avenue, Suite 101           ZACHARY D. HOLYOAK (14217)
11   Henderson, Nevada 89052                      3317 W. Charleston Blvd, Suite B
     Attorneys for JESSICA SHEARER,               Las Vegas, NV 89102-1835
12   JOIANNE MADRID and DAVID                     Attorneys for DAVID COTE
     BINDRUP LAW FIRM, PLLC
13
     JOHNSON & GUBLER, P.C.
14
     /s/ Russell G. Gubler
15   _________________________________
16   RUSSELL G. GUBLER (10889)
     8831 W. Sahara Avenue
17   Attorneys for JESSICA SHEARER,
     JOIANNE MADRID and
18   MATTHEW L. JOHNSON & ASSOCIATES, P.C.

19                                                ORDER
           IT IS HEREBY ORDERED the Stipulation by the Parties is affirmed and adopted.
20

21         IT IS FURTHER ORDERED that this matter is stayed as agreed by the Parties.

22

23   ///
24

25
     ///
26

27

28


                                                    Page 4
 1          IT IS FURTHER ORDERED that the deadlines will be continued as agreed to by the Parties

 2   herein, and that the Parties will act with respect to the settlement conference as agreed to by the
 3
     Parties herein.
 4
            IT IS SO ORDERED.
 5

 6          Dated this 7th day of May, 2019

 7                                                 ___________________________________________
                                                         Cam Ferenbach
 8                                                       United States Magistrate Judge
 9                                                         _____________________________________
10   Submitted By:                                       IT IS HEREBY ORDERED that a status hearing
     JOHNSON & GUBLER, P.C.                              is scheduled for 10:00 AM, September 4, 2019,
11                                                       in Courtroom 3D.
12   /s/ Russell G. Gubler
13   _________________________________
     RUSSELL G. GUBLER (10889)
14   8831 W. Sahara Avenue
     Attorneys for JESSICA SHEARER,
15   JOIANNE MADRID and
     MATTHEW L. JOHNSON & ASSOCIATES, P.C.
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     Page 5
